301 S.W.2d 921 (1957)
Alfredo RODRIGUEZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 29008.
Court of Criminal Appeals of Texas.
May 15, 1957.
*922 Albert Armendariz, El Paso, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is possession of marihuana; the punishment, two years.
The sufficiency of the evidence is challenged, and appellant points to conflicts between the testimony of witnesses for the State and that of appellant and of a witness called by the defense.
The jury, the exclusive judges of the facts proved and the weight to be given to the testimony (Art. 706, C.C.P.), resolved the issues against the appellant and accepted the testimony of the State's witnesses as true.
This Court cannot, in reviewing the sufficiency of the evidence, substitute its judgment on the disputed issues for that of the jurors. We must accept the findings of the jury on conflicting testimony and determine whether or not there is evidence from which they were warranted in finding beyond a reasonable doubt that the defendant committed the offense, as charged.
Leland C. Boyce, a detective of the El Paso Police Department, testified that he saw appellant and a companion as they left a laundry and, with another police officer, followed them, losing sight of appellant only when he and his companion walked around a corner. Officer Boyce testified that as they got even with a theatre he stepped out of the car and started walking toward appellant and appellant ran into the theatre lobby where Boyce caught him. Appellant, according to Officer Boyce, dropped a small bundle of cigarettes on the floor as the officer "grabbed him." The State proved that the twelve cigarettes found in the package contained marihuana.
Upon this evidence the jury found that appellant possessed marihuana and assessed the minimum punishment.
We find the evidence sufficient to sustain the conviction and no reversible error is shown.
The judgment is affirmed.